Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 is redundant to claim 10 and thus does not further limit claim 10.
Claims 12-13 are rejected as being dependent upon a rejected claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dixon et al. (US 2011/0185977) in view of KR 10-2010-0026301 and Gurol (US 2004/0000069).
Dixon et al. (US 2011/0185977) disclose a method for treating granular absorbent upon extrusion from an extruder comprising:
(a) extruding from a discharge of an extruder from a starch-containing admixture within the extruder at least a plurality of pairs of liquid-absorbent pellets per second ([0051]-[0055], any compatible extrusion feed rate wherein pellets made by cutting extrudates with a rotating cutter knife); and
(b) transporting the liquid-absorbent pellets in a pneumatic conveyor away from the extruder in a stream of flowing gas upon the extruding of the liquid-absorbent pellets from the discharge of the extruder ([0069], pneumatic system to convey the pellets);
(Claim 18) wherein the starch-containing admixture is composed of at least one cereal grain ([0029], wheat, sorghum, rice and corn are cereal grains);
	(Claim 19) wherein the starch-containing admixture is comprised of at least one of corn and sorghum [0029];
	(Claim 20) wherein the extruder is a single screw extruder [0052].
However, Dixon et al. (US 2011/0185977) does not disclose the stream of flowing gas being air or being turbulent, or the stream of turbulently flowing air substantially simultaneously cooling and drying the liquid-absorbent pellets.
KR 10-2010-0026301 discloses a method for treating pellets upon extrusion from an extruder (figs. 1-10; see whole document) comprising:
(a) extruding pellets from an extruder 120, 130, 140, 141; and
(b) transporting the pellets in a pneumatic conveyor away from the extruder in a stream of turbulently flowing air upon the extruding of the pellets from the discharge of the extruder, the stream of turbulently flowing air cooling the pellets (blower 165 blows a stream of flowing air through the blowing holes 161a, 161b, 161c to cool the pellets and to transfer the pellets to the lower side of hopper 161; as shown in the figures, the stream of flowing air passes through the blowing holes 161a, 161b, 161c and passes by the cutting member 157 which rotates and ejects air through passages 156 in various directions; it would be inherent that the stream of flowing air would become turbulent in view of the tortuous path through the blowing holes and pass the rotating cutting member which ejects further air through passages 156 in various directions).
Gurol (US 2004/0000069) discloses a method for treating granules from a granulator (figs. 1-6)
(a) extruding pellets from an extruder through openings 144; and
(b) transporting the pellets in a pneumatic conveyor away from the extruder in a stream of flowing air upon the extruding of the pellets from the discharge of the extruder, the stream of flowing air drying the granules ([0067]-[0072], granules are carried in an air stream in the manifold which begins to the dry the granules).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the pneumatic conveyor of Dixon et al. (US 2011/0185977) with a pneumatic conveyor, as recited by KR 10-2010-0026301, because such a modification is known in the art and would enable the stream of flowing gas to be a stream of turbulently flowing air for both transporting and cooling the pellets; and to further modify the stream of flowing air to dry the pellets, as disclosed by Gurol (US 2004/0000069), because such a modification is known in the art and would enable the stream of flowing air to further dry the pellets.  Note that Dixon et al. (US 2011/0185977) desires cooling and drying of the pellets ([0054], the extrusion is carried out at elevated temperatures which would require cooling the extruded pellets; [0056], the extruded litter (pellets) may be dried).
Claims 2-5 and 7-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dixon et al. (US 2011/0185977) in view of KR 10-2010-0026301 and Gurol (US 2004/0000069) as applied to claims 1 and 18-20 above, and further in view of Harrison (US 4,821,677).
Dixon et al. (US 2011/0185977), KR 10-2010-0026301 and Gurol (US 2004/0000069) do not disclose the limitations of claim 2.
Harrison (US 4,821,677) discloses a method of treating extruded pellets including drying the pellets with air without heating the air or using an oven to heat and dry the pellets (col. 3, line 66, to col. 4, line 6; forced air drying operates without the introduction of heat so as to limit the energy necessary to make the dried product).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the stream of flowing air to dry the pellets with air without heating the air or using an oven to heat and dry the pellets, as disclosed by Harrison (US 4,821,677), because such a modification is known in the art and would enable air drying of the pellets without introduction of heat so as to limit the energy necessary to make the dried pellets.
As to claims 3-5 and 7, KR 10-2010-0026301 further discloses the method:
(Claim 3) wherein the turbulently flowing air flows through an elongate pellet-transporting conduit 161 transporting the liquid-absorbent pellets in the conduit and away from the discharge of the extruder; 
(Claim 4) further comprising an air mover 165 in air-flow communication with the conduit, the air mover causing the turbulently flowing air to flow through the pellet-transporting conduit (the air blower 165 in combination with the tortuous path as mentioned above causes the turbulently flowing air); and
(Claim 5) wherein the air mover comprises a blower 165, fan, compressor, or pump; and 
(Claim 7) wherein the air mover and the pellet-transporting conduit comprise a pneumatic conveyor (figs. 1-10).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method with the limitations of claims 3-5 and 7 because such limitations are known in the art as disclosed by KR 10-2010-0026301 and would provide an alternative configuration for the method known to be operable in the art.
	As to claim 8, Dixon et al. (US 2011/0185977) desires cooling and drying of the pellets ([0054], the extrusion is carried out at elevated temperatures which would require cooling the extruded pellets; [0056], the extruded litter (pellets) may be dried to achieve a desirable moisture content).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method wherein the turbulently flowing air flowing through the pellet-transporting conduit transporting the liquid-absorbent pellets through the conduit cooling and drying the liquid-absorbent pellets by reducing a temperature of the liquid absorbent pellets to a temperature that is at least 10° Celsius less than an initial temperature of the liquid-absorbent pellets entering the conduit, and by reducing a moisture content of the liquid-absorbent pellets to a moisture content that is at least 2% less than an initial moisture content of the liquid-absorbent pellets entering the conduit because such temperature and moisture content would have been found in view of the teachings of Dixon et al. (US 2011/0185977) depending upon the desired processing conditions (high extrusion temperatures would require cooling to reduce the temperature of the extruded pellets), and the desired moisture content of the products.
	As to claim 9, KR 10-2010-0026301 further discloses the method wherein the air mover sucks the turbulently flowing air through the pellet-transporting conduit (see BACKGROUND ART section, the prior art discloses a suction blower to convey the pellets, wherein external air flows to the hopper (transporting conduit) through an air inlet opening.
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the air mover with a suction blower, as disclosed by KR 10-2010-0026301, because such a modification is known in the art and would provide an alternative configuration for moving air known to be operable in the art.
	As to claims 10-13, KR 10-2010-0026301 discloses (see DESCRIPTION OF EMBODIMENTS section) that the wind pressure should be properly considered relative to the amount of cooling and that the flowing air transfers (conveys) the pellets.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the turbulently flowing air with flow rates as recited by claims 10-13 because such flow rates would have been found in view of the teachings of KR 10-2010-0026301 wherein the flow rates are capable of the desired amount of cooling of the pellets and the desired rate of conveyance of the pellets.  Note also that air flow would also affect pellet drying as mentioned by the respective prior art above, and thus such flow rates should also be capable of the desired amount of drying.
	As to claim 14, KR 10-2010-0026301 further discloses the method wherein the air mover sucks the turbulently flowing air through the pellet-transporting conduit (see BACKGROUND ART section, the prior art discloses a suction blower to convey the pellets, wherein external air flows to the hopper (transporting conduit) through an air inlet opening.  In fig. 10 of KR 10-2010-0026301, a suction blower for sucking air through the hopper 161 would be placed in communication with a downstream end (i.e., an outlet) of the hopper 161 to enable air to be sucked from an upstream end (i.e., an inlet) of the hopper and through the hopper 161.  Note that such an upstream end is disposed in communication with the discharge of the extruder (figs. 1-10).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method wherein the pellet-transporting conduit has (1) an inlet at one end, the pellet-transporting conduit inlet disposed in communication with the discharge of the extruder for receiving the liquid-absorbent pellets extruded from the discharge of the extruder, and (2) an outlet at an end of the pellet-transporting conduit opposite the inlet, the air mover in air flow communication with the conduit outlet because such a modification is known in the art, as disclosed by KR 10-2010-0026301, and would provide an alternative configuration for moving the air known to be operable in the art.
	As to claims 15-16, KR 10-2010-0026301 further discloses (figs. 1-10) the method 
(Claim 15) further comprising an extrudate discharge chamber 161 disposed in communication with the discharge of the extruder, the extrudate discharge chamber receiving the liquid-absorbent pellets extruded from the discharge of the extruder, and wherein an inlet end of a pellet-transporting conduit is disposed in the extrudate discharge chamber, the pellet-transporting conduit receiving the liquid-absorbent pellets extruded from the discharge of the extruder into the extrudate discharge chamber (fig. 1 shows a conduit (not labeled) connected to the downstream end of hopper 161 for receiving pellets); and
(Claim 16) wherein the extrudate discharge chamber 161 substantially gas-tightly encloses the discharge of the extruder (figs. 1-10).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method as recited by claims 15-16 because such modifications are disclosed and/or suggested by KR 10-2010-0026301 and would provide alternative configurations for moving the air.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dixon et al. (US 2011/0185977) in view of KR 10-2010-0026301 and Gurol (US 2004/0000069) as applied to claims 1 and 18-20 above, and further in view of Harrison (US 4,821,677) and McCann et al. (US 2013/0280976).
Dixon et al. (US 2011/0185977), KR 10-2010-0026301 and Gurol (US 2004/0000069) do not disclose all the limitations of claim 6.
Harrison (US 4,821,677) is applied as above.
McCann et al. (US 2013/0280976) discloses a pneumatic conveyor including an air mover, wherein the air mover includes a centrifugal blower or squirrel cage blower (fig. 1, [0067]),
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the stream of flowing air to dry the pellets with air without heating the air or using an oven to heat and dry the pellets, as disclosed by Harrison (US 4,821,677), because such a modification is known in the art and would enable air drying of the pellets without introduction of heat so as to limit the energy necessary to make the dried pellets; to further modify the method with the limitations of claims 3-5 (claim 6 is dependent upon claims 3-5) because such limitations are known in the art as disclosed by KR 10-2010-0026301 and would provide an alternative configuration for the method known to be operable in the art; and to further modify the air mover to include a centrifugal blower or squirrel cage blower, as disclosed by McCann et al. (US 2013/0280976), because such a modification is known in the art and would provide an alternative configuration for the air mover known to be operable in the pneumatic conveyor art.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dixon et al. (US 2011/0185977) in view of KR 10-2010-0026301 and Gurol (US 2004/0000069) as applied to claims 1 and 18-20 above, and further in view of Harrison (US 4,821,677) and Scott (US 2,505,567).
Dixon et al. (US 2011/0185977), KR 10-2010-0026301 and Gurol (US 2004/0000069) do not disclose the limitations of claim 17.
Harrison (US 4,821,677) and KR 10-2010-0026301 are applied as above.
Scott (US 2,505,567) discloses a method of treating a pellet upon extrusion including an extrudate discharge chamber 16 enclosing a discharge of an extruder 30 and being in air-flow communication with an intake of a conduit 20, 22, the extrudate discharge chamber 16 receiving extruded pellets extruded from the discharge of the extruder 30 before entering the intake of the conduit 36 (figs. 1-2); wherein the extrudate discharge chamber 16 has at least one adjustable vent 50, 52 configured to control a flow of air entering or leaving the extrudate discharge chamber 16 (fig. 2; col. 3, lines 18-25).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the stream of flowing air to dry the pellets with air without heating the air or using an oven to heat and dry the pellets, as disclosed by Harrison (US 4,821,677), because such a modification is known in the art and would enable air drying of the pellets without introduction of heat so as to limit the energy necessary to make the dried pellets; to further modify the method with the limitations of claims 3-4 (claim 17 is dependent upon claims 3-4) because such limitations are known in the art as disclosed by KR 10-2010-0026301 and would provide an alternative configuration for the method known to be operable in the art; to further modify the method wherein the pellet-transporting conduit has (1) an inlet at one end, the pellet-transporting conduit inlet disposed in communication with the discharge of the extruder for receiving the liquid-absorbent pellets extruded from the discharge of the extruder, and (2) an outlet at an end of the pellet-transporting conduit opposite the inlet, the air mover in air flow communication with the conduit outlet because such a modification is known in the art, as disclosed by KR 10-2010-0026301, and would provide an alternative configuration for moving the air known to be operable in the art; to further modify the method as recited by claims 15-16 (claim 17 is dependent upon claims 15-16) because such modifications are disclosed and/or suggested by KR 10-2010-0026301 and would provide alternative configurations for moving the air; and to further modify the extrudate discharge chamber to have a vent configured to control a flow of air entering or leaving the extrudate discharge, as disclosed by Scott (US 2,505,567), because such a modification is known in the art and would enable the extrudate discharge chamber to control a flow of air entering or leaving the extrudate discharge chamber.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,019,800. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 are fully encompassed by claims 1-17 of U.S. Patent No. 11,019,800.
Claims 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,019,800 in view of KR 10-2010-0026301. 
Claim 1-17 of U.S. Patent No. 11,019,800 in view of KR 10-2010-0026301 substantially disclose the limitations of claims 9-17.  Note that claims 1-17 of U.S. Patent No. 11,019,800 disclose an air mover, a transporting conduit, an extrudate discharge chamber as respectively required by claims 9-17.
	KR 10-2010-0026301 is applied as above.
As to claim 9, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the air mover of claims 1-17 of U.S. Patent No. 11,019,800 with a suction blower, as disclosed by KR 10-2010-0026301, because such a modification is known in the art and would provide an alternative configuration for moving air known to be operable in the art.
	As to claims 10-13, see claims 4 and 5 of U.S. Patent No. 11,019,800.
As to claim 14, claim 1 recites an elongate conduit and an extrudate discharge chamber.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the air mover of claims 1-17 of U.S. Patent No. 11,019,800 to be in air flow communication with the conduit outlet because such a modification is known in the art, as disclosed by KR 10-2010-0026301 (as mentioned above relative to the suction blower embodiment), and would provide an alternative configuration for moving the air known to be operable in the art.
	As to claims 15 and 16, see claim 1 of U.S. Patent No. 11,019,800.
	As to claim 17, see claim 2 of U.S. Patent No. 11,019,800.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,019,800 in view of Dixon et al. (US 2011/0185977). 
Claim 1-17 of U.S. Patent No. 11,019,800 in view of KR 10-2010-0026301 substantially disclose the limitations of claims 18-20.
Dixon et al. (US 2011/0185977) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-17 of U.S. Patent No. 11,019,800 with the limitations of claims 18-20 because such modifications are known in the art, as disclosed by Dixon et al. (US 2011/0185977), and would provide alternative configurations for the method known to be operable in the art.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/142,237 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 are fully encompassed by claims 1-32 of copending Application No. 17/142,237.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/142,237 in view of McCann et al. (US 2013/0280976).
Claims 1-32 of copending Application No. 17/142,237 substantially disclose the method except for an air mover.
McCann et al. (US 2013/0280976) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method with an air mover, as disclosed by McCann et al. (US 2013/0280976), because such a modification is known in the art and would provide a configuration providing transporting air known to be operable in the pneumatic conveyor art.
As to claims 10-13, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the turbulently flowing air with flow rates as recited by claims 10-13 because such flow rates would have been found in view of the teachings of claims 1-32 of copending Application No. 17/142,237 wherein the flow rates should be capable of the desired amount of cooling and drying of the pellets and the desired rate of transport of the pellets.
This is a provisional nonstatutory double patenting rejection.
Claims 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/142,237 in view of KR 10-2010-0026301.
Claims 1-32 of copending Application No. 17/142,237 substantially disclose the method except the limitations of claims 10-16.
KR 10-2010-0026301 is applied as above.
As to claim 14, claim 1 of copending Application No. 17/142,237 recites an elongate conduit and an extrudate discharge chamber.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-32 of copending Application No. 17/142,237 with an air mover, as disclosed by KR 10-2010-0026301, because such a modification is known in the art and would provide a configuration providing transporting air known to be operable in the pneumatic conveyor art; and to further modify the air mover to be in air flow communication with the conduit outlet because such a modification is known in the art, as disclosed by KR 10-2010-0026301 (as mentioned above relative to the suction blower embodiment), and would provide an alternative configuration for moving the air known to be operable in the art.
	As to claim 15, see claim 1 of copending Application No. 17/142,237.
As to claim 16, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method as recited by claim 16 because such modification is disclosed by KR 10-2010-0026301 and would provide alternative configurations for moving the air.
This is a provisional nonstatutory double patenting rejection.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/142,237 in view of KR 10-2010-0026301 and Scott (US 2,505,567).
Claims 1-32 of copending Application No. 17/142,237 substantially disclose the method except the limitations of claim 17.
KR 10-2010-0026301 and Scott (US 2,505,567)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-32 of copending Application No. 17/142,237 with an air mover, as disclosed by KR 10-2010-0026301, because such a modification is known in the art and would provide a configuration providing transporting air known to be operable in the pneumatic conveyor art; to further modify the air mover to be in air flow communication with the conduit outlet because such a modification is known in the art, as disclosed by KR 10-2010-0026301 (as mentioned above relative to the suction blower embodiment), and would provide an alternative configuration for moving the air known to be operable in the art; and to further modify the method as recited by claim 16 (claim 17 is dependent upon claim 16) because such modification is disclosed by KR 10-2010-0026301 and would provide alternative configurations for moving the air; and to further modify the extrudate discharge chamber to have a vent configured to control a flow of air entering or leaving the extrudate discharge, as disclosed by Scott (US 2,505,567), because such a modification is known in the art and would enable the extrudate discharge chamber to control a flow of air entering or leaving the extrudate discharge chamber.
As to claim 15 (claim 17 is dependent upon claim 15), see claim 1 of copending Application No. 17/142,237.
This is a provisional nonstatutory double patenting rejection.
Claims 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/142,237 in view of Dixon et al. (US 2011/0185977).
Claims 1-32 of copending Application No. 17/142,237 substantially disclose the method except the limitations of claims 18-20.
Dixon et al. (US 2011/0185977) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-32 of copending Application No. 17/142,237 with the limitations of claims 18-20 because such modifications are known in the art, as disclosed by Dixon et al. (US 2011/0185977), and would provide alternative configurations for the method known to be operable in the art.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/               Examiner, Art Unit 1744                                                                                                                                                                                         
/XIAO S ZHAO/               Supervisory Patent Examiner, Art Unit 1744